                                                                                    FILED

                   IN THE UNITED STATES DISTRICT COURT                           JUL 2 9 2019
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION                             CLERK, US DiSTRiCT COURT
                                                                                   NCR-CO! K. VA

ROY L. PERRY-BEY,era/..

                  Plaintiffs,

vs.                      ACTION NO:2:19cv344(RAJ)


MARK T. ESPER, et al,

                  Defendants.


      AFFIPAVrr OF DAV NEAL C. MORRISON.JR IN SUPPORT OF COMPLAINT



DAY Neal C. Morrison, being duly sworn, deposes and states as follows:


      1. I am a veteran in support ofthe above stated action.


      2. I am a citizen who resides in the State of Virginia, and suffered
military or active duty service connected injury or diseases.


      3. I have personal knowledge ofDefendants actions complained
ofin the above cause of action.




      4. I enlisted into the U. S. Army from 05/28/1976 until 03/28/1985.


      5. I have suffered unnecessarily from service connected ailments ofsevere
PTSD due to an exercise(War Games)a tank accidently drove over a cliff and
Landed upside down. The tank Commander was pinned under the tank. I and a few
other Soldiers were at his side for over eight hours, talking with him and trying
DAV NEAL C. MORRISON,JR-CASE NO.: 2:19cv344

Page 2

to keep him calm. All the time he was dying before our eyes, screaming for help,
and bleeding to death. There wasn't anything we could do to help him from being
penned within the tank. And this has caused me severe PTSD offlashback,
nightmares, anxiety, deep depression that I care to be rid of.


   6. There was another risk that I was engaged within at a great physical and
personal risk that continues to have me as suffering with PTSD as mentioned
above,that was that I was involved with the personal Court Martial ofa groiq)of
drug dealers, that were Active-Duty-Personnel.


Each ofthem personally vowed to take their revenge out on me and my family. No
Matter how long it would take them. These men said they are coming after me and
My family for placing them in the Military Prison. I live in fear of my life and
The lives ofmy family, because these men are out ofprison by now which
frightens me to no end.


   7. I find myselfdreaming about the episodes that I endured while enlisted in
the U. S. Army and I have been diagnosed with Schizoaffective Disorder,
Hypertension and allergic Rhinitic. I have taken several medications for all my
conditions over the years. And due to my medical service connected ailments,I
need assistance with my daily activities due to my wife not being able to assist me
due to ailments.



   8. I have applied for my VA Claim for VA Benefits, however,I have been
AFFIDAVIT OF NEAL C.MORRISION ~ CASE NO.; 2:19cv344

Page 3

continuously denied with the appropriate medical reports within my service
records. I cannot understand how I have been denied over, over, over, and

over again which has made my conditions to worsen over the years oftrying
to acquire whatI deserve for me and my family since I can't obtain any type
ofemployment since my last employment with the James J. Peters VA Medical
Center located, 130 W.Kingsbridge Road,Bronx, NY 10468(718)589-9000.




DAY Neal C. Morriron, Jr.

3504 Executive Drive, apt 302
Chesapeake, VA 23321
(757)324-9065


SWORN TO AND SUBSRIBED BEFORE ME,this day zMi] day ofJuly
2019.




                                                  CRy/Courtyof
NOTARY PUBLIC                                     COfltmoniMMlmOT
                                                                                      mH8f?56
                                                  tlite 2-'gmdavof Ja(y               >^£12.
                                                              't /Aoi/tr I 5^ir\
                                                  to kSs-itl C.
My Commission Expires:                                                  -fosi^ WaaroPtiBB
                                                  f'S-# 42J?6,1 ? S' Com.Gq>.

 Au^usir 3(ylD-3~(
                                                                 JOSEPH DEON LEE
                                                                 notary public
                                                             REGISTRATION « 728671B
                                                          COMMOMWEAtTKOf VlRGWIA
